MILLS, Judge.
The employer/carrier appeal from a workers’ compensation order awarding the claimant wage loss benefits and rehabilitation benefits. We affirm.
The award of wage loss benefits is supported by competent substantial evidence.
The award of rehabilitation benefits is affirmed on authority of Hurricane Fence Industries v. Bozeman, 413 So.2d 822 (Fla. 1st DCA, opinion released 6 May 1982), Case No. AD-488, and because the Division of Workers’ Compensation did not comply with Section 440.49(1), Florida Statutes (1981).
LARRY G. SMITH and SHAW, JJ., concur.